DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is a correction to Notice of Allowance sent on 1/25/2021.
Abstract has been amended in this action.
Claim 27 has been amended in this action.
Claims 1, 11, 21-22, 25-29, and 32-36 are pending.
Claims 1, 11, 21-22, 25-29, and 32-36 are allowed.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Kyle M. St. James (Reg. No. 72,791) on 2/18/2021.

Amendment to the Abstract:
	This Abstract will replace all prior version of Abstract in the application.
Abstract
A computer-implemented method [[comprises]] that includes receiving source code for a user interface program, generating, using the source code, the user interface  is disclosed. The user interface program and the faux backend program are capable of operating together as part of a test build. The skeleton API data provides a specification for an interface of production software suitable for replacing the faux backend, the specification including respective specifications for a plurality of API calls.

Amendment to the Claims:
Claim 27 will be replaced as following: 
27.    (Currently Amended) The computer-implemented method of claim 25, wherein the skeleton API data includes an indication for one or more locations at which the skeleton API data is stored such that the user interface program accesses a location of the skeleton API data via the API calls.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA CHEN DENG whose telephone number is 571-272-5989.  The examiner can normally be reached on Monday to Friday 9:30 -6:00.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached on 571-272-3708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ANNA C DENG/Primary Examiner, Art Unit 2191